Citation Nr: 0910940	
Decision Date: 03/24/09    Archive Date: 04/01/09

DOCKET NO.  02-17 158	)	DATE
	)
	)

On appeal from the
U.S. Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for a bilateral 
shoulder disability, to include as secondary to service-
connected wrist disability.

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (T/R).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The Veteran had active service from February 1969 to January 
1971.

This appeal to the Board of Veterans Appeals (Board) arises 
from an August 2000 rating action that denied service 
connection for a bilateral shoulder disability, to include as 
secondary to service-connected wrist disability, and an 
August 2002 rating action that denied a T/R.

In April 2006, the Veteran testified at a Board hearing 
before the undersigned Veterans Law Judge at the RO.

By decision of June 2006, the Board remanded this case to the 
RO for further development of the evidence and for due 
process development.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims on appeal has been accomplished.

2.  A bilateral shoulder disability was not shown present in 
service or for many years thereafter, and competent and 
persuasive medical opinions establish no nexus between the 
current disability and the veteran's military service or his 
service-connected wrist disability.

3.  The veteran's service-connected disabilities consist of 
left wrist fracture residuals with synovitis and post-
traumatic arthritis, rated as 10% disabling, and right and 
left carpal tunnel syndrome, each rated as 10% disabling.       

4.  The percentage ratings for the veteran's service-
connected disabilities do not meet the minimum schedular 
criteria for the grant of a T/R, and those disabilities are 
not shown to prevent him from obtaining or retaining 
substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a bilateral 
shoulder disability are not met.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 5103, 5103A, 5107 (West 2002); 38 C.F.R.             
§§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310(a) (2008).

2.  The criteria for a T/R are not met. 38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.321, 3.340, 
3.341, 4.16, 4.19 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) (See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008)) 
essentially includes, upon the submission of a substantially-
complete application for benefits, an enhanced duty on the 
part of the VA to notify a claimant of the information and 
evidence needed to substantiate a claim, as well as the duty 
to notify him what evidence will be obtained by whom.  
38 U.S.C.A.     § 5103(a); 38 C.F.R. § 3.159(b).  In 
addition, it defines the obligation of the VA with respect to 
its duty to assist a claimant in obtaining evidence.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Considering the record in light of the above criteria, the 
Board finds that all notification and development action 
needed to render a fair decision on the claims on appeal has 
been accomplished.

May 2001, June 2003, and June 2006 post-rating RO letters 
informed the Veteran of the VA's responsibilities to notify 
and assist him in his claims, and what was needed to 
establish entitlement to direct and secondary service 
connection (evidence showing an injury or disease that began 
in or was made worse by his military service; that there was 
an event in service that caused an injury or disease; or that 
a disability is proximately due to or the result of a 
service-connected injury, including additional disability 
resulting from the aggravation of a non-service-connected 
condition by a service-connected one) and entitlement to a 
T/R (evidence showing that he is unable to secure and follow 
a substantially-gainful occupation because of service-
connected disabilities).  Thereafter, he was afforded 
opportunities to respond.  The Board thus finds that the 
Veteran has received sufficient notice of the information and 
evidence needed to support his claims, and has been provided 
ample opportunity to submit such information and evidence.  

Additionally, the 2001, 2003, and 2006 RO letters provided 
notice that the VA would make reasonable efforts to help the 
Veteran get evidence necessary to support his claims, such as 
medical records (including private medical records), if he 
gave it enough information, and if needed, authorization to 
obtain them.  Those letters further specified what records 
the VA was responsible for obtaining, to include Federal 
records, and the type of records that the VA would make 
reasonable efforts to get.  The Board thus finds that the 
2001, 2003, and 2006 RO letters collectively satisfy the 
statutory and regulatory requirement that the VA notify a 
claimant what evidence, if any, will be obtained by him and 
what evidence will be retrieved by the VA.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the U.S. Court of Appeals for Veterans Claims (Court) 
held that proper VCAA notice should notify a veteran of: (1) 
the evidence that is needed to substantiate a claim; (2) the 
evidence, if any, to be obtained by the VA; (3) the evidence, 
if any, to be provided by him.  As indicated above, all 3 
content of notice requirements have been met in this appeal.

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) requires that notice to a claimant pursuant to the 
VCAA be provided at the time that, or immediately after, the 
VA Secretary receives a complete or substantially complete 
application for VA-administered benefits.  In that case, the 
Court determined that the VA had failed to demonstrate that a 
lack of such pre-adjudication notice was not prejudicial to 
the claimant.  

In the matters now before the Board, documents meeting the 
VCAA's notice requirements were not, nor could they have 
been, furnished to the Veteran prior to the August 2000 
rating action on the service connection issue, inasmuch as 
the VCAA was not enacted until November 2000.  Such documents 
were furnished to him subsequent to the initial August 2000 
rating action on the service connection issue, and the August 
2002 rating action on the T/R issue on appeal.  However, the 
Board finds that, in this appeal, the delay in issuing the 
full 38 U.S.C.A. § 5103(a) notice was not prejudicial to the 
Veteran because it did not affect the essential fairness of 
the adjudications, in that his claims were fully developed 
and readjudicated after notice was provided.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir.2006).  As indicated above, the 
veteran has been notified of what was needed to substantiate 
his claims, and afforded several opportunities to present 
information and/or evidence in support thereof.  As a result 
of RO development and the Board remand, comprehensive 
documentation, identified below, has been associated with the 
claims folder and considered in connection with the veteran's 
appeal.  After the 2001, 2003, and 2006 RO notice letters, 
the RO gave the Veteran and his representative further 
opportunities to furnish information and/or evidence 
pertinent to the claims before it readjudicated them on the 
basis of all the evidence of record in July 2002, February 
2005, and September 2008 (as reflected in the Statement of 
the Case (SOC) and the Supplemental SOCs).  

More recently, in March 2006, during the pendency of this 
appeal, the Court issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), which held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 5 
elements of a service connection claim (veteran status, the 
existence of a disability, a connection between the veteran's 
service and that disability, the degree of disability, and 
the effective date pertaining thereto).  In this case, the 
Board finds that this was accomplished in a March 2006 RO 
letter.  

Additionally, the Board finds that all necessary development 
on the claims currently under consideration has been 
accomplished.  The RO, on its own initiative and pursuant to 
the Board remand, has made reasonable and appropriate efforts 
to assist the appellant in obtaining all evidence necessary 
to substantiate his claims, to include obtaining all 
available service and post-service VA and private medical 
records through 2008.  A copy of the June 2001 Social 
Security Administration (SSA) decision awarding the veteran 
disability benefits, together with the medical records 
underlying that determination, have been associated with the 
claims folder and considered in adjudicating these claims.  
The Veteran was afforded a comprehensive VA examination in 
June 2007.  Significantly, the Veteran has not identified, 
nor does the record otherwise indicate, any existing, 
pertinent evidence, in addition to that noted above, that has 
not been obtained.  In March 2005, July 2006, and October 
2008, the Veteran stated that he had no additional 
information or evidence to submit in connection with his 
claims.  The record also presents no basis for further 
development to create any additional evidence to be 
considered in connection with the matters currently under 
consideration.  
  
Under these circumstances, the Board finds that the Veteran 
is not prejudiced by appellate consideration of the claims on 
appeal at this juncture, without directing or accomplishing 
any additional notification and/or development action.  

II.	Service Connection

Under the applicable criteria, service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated by wartime service.        38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Such a determination 
requires a finding of current disability that is related to 
an injury or disease in service.  Watson v. Brown, 4 Vet. 
App. 309 (1993); Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992). Service connection also may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that it was 
incurred in service.  38 C.F.R. § 3.303(d).

Where a veteran served 90 days or more during a period of war 
and arthritis becomes manifest to a degree of 10% within 1 
year from the date of termination of such service, such 
disease shall be presumed to have been incurred in service, 
even though there is no evidence of it during the period of 
service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.   

Service connection may be granted for disability that is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  See also Harder v. 
Brown, 5 Vet. App. 183, 187-89 (1993).  That regulation has 
been interpreted to permit service connection for the degree 
of disability resulting from aggravation of a nonservice-
connected disability by a service-connected one.  See Allen 
v. Brown, 7 Vet. App. 439, 448 (1995).

The Veteran contends that he currently suffers from a 
bilateral shoulder disability that is either a result of the 
same inservice injury in which he fractured his left wrist, 
or proximately due to or the result of his service-connected 
wrist disability.  He gave testimony to that effect at the 
April 2006 Board hearing.

A review of the service medical records is completely 
negative for complaints, findings or diagnoses of any 
shoulder disability.  In March 1969, the Veteran was seen for 
left wrist complaints after he fell on his outstretched hand, 
but there were no associated shoulder complaints or findings.  
He denied a history of a painful or "trick" shoulder on 
January 1971 separation examination, and the upper 
extremities were normal on examination.  

Post service, numerous VA and private medical records 
developed from 1982 to 1996 are negative for complaints, 
findings, or diagnoses of any shoulder disability.

The first evidence of bilateral shoulder complaints were 
those for which the Veteran gave a long but unspecified 
history on examination by G. D., M.D., in April 1996, over 25 
years post service, at which time some discomfort with 
shoulder range of motion was found on examination, and the 
assessment was history of crystal proven gout.  There was no 
history or medical opinion linking any shoulder disability to 
the veteran's military service or his service-connected wrist 
disability.

The first objective demonstration of a bilateral shoulder 
disability was the bilateral shoulder impingement syndrome 
diagnosed on VA examination of April 1997, over 26 years post 
service, at which time the Veteran gave a history of the 
onset of bilateral shoulder pain in the late 1980s, which the 
Board notes is some 16 or more years post service.  X-rays in 
May revealed severe bilateral shoulder glenohumeral 
arthritis.  There was no history or medical opinion linking 
any shoulder disability to the veteran's military service or 
his service-connected wrist disability.

The medical records of G. D., M.D., from May to September 
1997 show the veteran's complaints of bilateral shoulder pain 
and an assessment of bilateral shoulder impingement, but 
there was no history or medical opinion linking any shoulder 
disability to the veteran's military service or his service-
connected wrist disability.

In July 2000, D. T., M.D., addressed the question of a 
relationship between the veteran's service-connected left 
wrist disability and his non-service-connected left shoulder 
replacement.  The physician stated that the only possible 
connection was that left wrist weakness may have caused 
different use of the shoulder, which may have aggravated the 
arthritis, but he opined that this was probably a tenuous 
connection at best.  

On November 2000 VA examination, the Veteran gave a history 
of a fall onto his left wrist and shoulder in service.  
Current X-rays revealed a status post left total shoulder 
arthroplasty and severe right shoulder degenerative 
arthritis.  However, there was no medical opinion linking any 
shoulder disability to the veteran's military service or his 
service-connected wrist disability.  Moreover, the 
appellant's own reported history of alleged inservice 
shoulder injury does not constitute competent evidence of the 
actual inservice onset of any current shoulder disability.  
See LeShore v. Brown, 8 Vet. App. 406, 409 (1995) (evidence 
that is simply information recorded by a medical examiner, 
unenhanced by any additional medical comment by him, does not 
constitute competent medical evidence, and a bare 
transcription of a lay history is not transformed into 
competent medical evidence merely because the transcriber 
happens to be a medical professional).    

On April 2001 examination, R. S., M.D., noted that the 
Veteran had a status post left shoulder replacement and 
severe right shoulder arthritis, but there was no medical 
opinion linking any shoulder disability to the veteran's 
military service or his service-connected wrist disability. 

Dr. D. T.'s July 2002 medical records indicate that the 
Veteran sought a statement to the effect that his shoulder 
arthritis was related to a fall that resulted in his wrist 
fracture, but the physician stated that there was nothing to 
document this in his notes.

In March 2003, the Veteran underwent a total right shoulder 
replacement at the Mercy Hospital, and Dr. D. T.'s medical 
records from March to June 2005 indicate that the Veteran was 
injured in a motor vehicle accident in which he aggravated 
his shoulders, but none of these records contain a medical 
opinion linking any shoulder disability to the veteran's 
military service or his service-connected wrist disability.

On June 2007 VA examination, the physician reviewed the 
claims folder and considered the questions of relationships 
between the veteran's shoulder disabilities and both his 
military service and his service-connected left wrist 
disability.  The doctor reviewed service medical records 
showing a March 1969 fall on an outstretched left hand that 
resulted in a left wrist fracture, as well as follow-up 
records showing a healed fracture, and noted that there was 
no mention of any shoulder injury, treatment, complaints, 
problems, or pain in any of the medical or progress notes 
from 1969 to 1971.  The examiner also reviewed post-service 
VA and private medical records showing no mention of any 
shoulder complaints, problems, or pain until the late 1980s; 
the diagnosis of shoulder impingement syndrome in 1997; left 
and right shoulder joint replacements in 2000 and 2003, 
respectively; and the fact that Dr. D. T. made no correlation 
or mention of a relationship between the veteran's wrist and 
shoulder arthritis.  After current examination of the left 
wrist and both shoulders, the diagnoses included service-
connected closed displaced left radius fracture with severe 
secondary post-traumatic arthritis, and postoperative 
bilateral shoulder replacements for symptomatic degenerative 
arthritis.  On the basis of the above history and review of 
the medical records in the claims folder, the physician 
opined that the veteran's current bilateral shoulder 
disability was not related or caused by his service-connected 
wrist condition, and was not disabled by either direct cause 
or aggravation or flow-through phenomena.  The doctor stated 
that there was simply a lack of medical documentation and 
scientific proof to state that the service-connected wrist 
disability aggravated the bilateral shoulder conditions, and 
he opined that the arthritis of each shoulder which 
necessitated the surgical procedures was due to the veteran's 
normal ageing process, and was not due to the service-
connected 1969 wrist injury.  

The aforementioned evidence reveals that the veteran's 
bilateral shoulder disability including arthritis was first 
manifested many years post service, and that the competent 
and persuasive VA and private medical evidence establishes no 
nexus between the veteran's military service and any shoulder 
disability, or between his service-connected left wrist 
disability and any shoulder disability.  The sole medical 
opinions of record, Dr. D. T.'s July 2000 and July 2002 
reports and the July 2007 comprehensive VA examination 
report, establish that the veteran's disability of either 
shoulder did not have its onset in military service, and was 
not caused or aggravated by his service-connected wrist 
disability.  The Board accords particular probative value to 
the 2007 VA physician's well-reasoned medical opinions, 
inasmuch as they were based on the examiner's thorough review 
of the veteran's military, medical, and post-service history, 
and current examination of the Veteran, and the Veteran has 
submitted no medical opinions to the contrary.  Thus, the 
Board finds no basis upon which to grant direct or secondary 
service connection for a bilateral shoulder disability.    

In addition to the medical evidence, the Board has considered 
the veteran's assertions and his Board hearing testimony, and 
the 2006 statements of his wife, to the effect that he told 
her that he injured both shoulders in a fall in service, and 
of his aunt, who stated that he began to complain about both 
shoulders some time after he returned home from service.  
However, such do not provide any basis for allowance of the 
claim.  The Veteran testified that he received no medical 
treatment for his shoulders in service, and first sought such 
treatment several years post service.  While the veteran may 
believe that his current shoulder disabilities are related to 
his military service and his 1969 wrist injury and service-
connected disability, there is no persuasive medical support 
for such contention.  The Board emphasizes that the appellant 
and other laymen are competent to offer evidence as to facts 
within their personal knowledge, such as the veteran's 
reports of his own symptoms and other individual observations 
of his complaints.  However, medical questions of diagnosis 
and etiology are within the province of trained medical 
professionals.  Jones v. Brown, 7 Vet. App. 134, 137-38 
(1994).  As laymen without the appropriate medical training 
or expertise, the appellant and the other individuals are not 
competent to render opinions on medical matters such as the 
relationship, if any, between the veteran's inservice wrist 
injury and service-connected disability, and shoulder 
disabilities first diagnosed many years post service.  See 
Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997)  (a layman is 
generally not capable of opining on matters requiring medical 
knowledge).  Hence, the assertions in this regard have no 
probative value.

Under these circumstances, the Board concludes that service 
connection for a bilateral shoulder disability must be 
denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).
              
II.  A T/R

Under the applicable criteria, total disability ratings for 
compensation based upon individual unemployability may be 
assigned where the schedular rating is less than total, when 
it is found that the disabled person is unable to secure or 
follow a substantially gainful occupation as a result of a 
single service-connected disability ratable at 60% or more, 
or as a result of 2 or more disabilities, provided at least       
1 disability is ratable at 40% or more, and there is 
sufficient additional service-connected disability to bring 
the combined rating to 70% or more.  38 C.F.R.         §§ 
3.340, 3.34l, 4.16(a).  

In this case, the veteran's service-connected disabilities 
consist of left wrist fracture residuals with synovitis and 
post-traumatic arthritis, rated as 10% disabling, and right 
and left carpal tunnel syndrome (CTS), each rated as 10% 
disabling.  The combined rating of 30% clearly does not meet 
the minimum percentage requirements for a T/R under 38 C.F.R. 
§ 4.16(a).  

However, even when these percentage requirements are not met, 
a T/R on an extraschedular basis may nonetheless be granted 
in exceptional cases when a veteran is unable to secure and 
follow a substantially gainful occupation by reason of 
service-connected disabilities.  38 C.F.R. §§ 3.321(b), 
4.16(b).  

The central inquiry is whether a veteran's service-connected 
disabilities alone are of sufficient severity to produce 
unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 
(1993).  Consideration may be given to his education, special 
training, and previous work experience, but not to age or to 
the impairment resulting from non-service-connected 
disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; see also 
Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The sole fact that a claimant is unemployed or has difficulty 
obtaining employment is not enough.  A high rating in itself 
is recognition that the impairment makes it difficult to 
obtain or keep employment.  The ultimate question, however, 
is whether a veteran is capable of performing the physical 
and mental acts required by employment, not whether he can 
find employment.  Van Hoose, 4 Vet App. at 363.

In this case, the objective evidence does not show that the 
veteran's service-connected disabilities alone prevent him 
from securing and following any substantially-gainful 
employment.  Rather, a review of the medical evidence from 
2000 to 2007 and the veteran's 2006 Board hearing testimony 
shows that his service-connected wrist and CTS disabilities 
do not render him incapable of performing the physical and 
mental acts required by employment.  

In August 2000, Dr. D. T. opined that the Veteran was 
disabled from work due to his bilateral arthritic shoulders 
and his arthritic wrists, but the Board notes that this 
opinion was based on the combination of his service-connected 
wrist and non-service-connected shoulder disabilities, and 
was not due solely to his service-connected disabilities.  In 
April 2001, Dr. D. T. opined that the Veteran was 
unemployable due to his left total shoulder replacement, 
severe right shoulder arthritis, his lack of education, and 
his unsuitability for non-labor-type jobs.  The Board, above, 
has denied service connection for a bilateral shoulder 
disability, and notes that Dr. D. T. did not implicate the 
veteran's service-connected left wrist disability or 
bilateral CTS as the cause of his unemployability in that 
statement or a subsequent June 2001 statement.

Although in June 2001 the SSA found the Veteran disabled from 
April 2000 due to severe physical impairment as a result of 
bilateral shoulder osteoarthritis with a status post left 
shoulder replacement and bilateral CTS, the Board again notes 
that this determination was based on the combination of his 
service-connected CTS and non-service-connected shoulder 
disabilities, and was not due solely to his service-connected 
disabilities.

At the April 2006 Board hearing, the Veteran testified about 
the severity of his disabilities and how they impaired him 
functionally.  He stated that it was his non-service-
connected bilateral shoulder disability that primarily caused 
him to be unemployable.

In July 2006, the Veteran stated that he last worked in June 
2000 as a punch press operator and became too disabled to 
work that month.  He stated that he completed 4 years of high 
school education and had no other education or training. 

On June 2007 VA examination, the examiner noted that the 
Veteran stopped working as a press operator in 2000 because 
of increased problems in each shoulder, which the Board notes 
are not service-connected disabilities.  Although there was 
mild discomfort and pain on palpation of the left wrist on 
current examination, there was a good radial pulse, and the 
Veteran was able to completely pronate and supinate his 
forearm, and pinch between the thumb and index finger 
normally.  There was full and complete flexion and extension 
of all finger joints and the left thumb, and he was able to 
flex the fingers to the distal palmar crease of the hand.  
There was no atrophy, and sensation was intact.  Although 
active range of motion of the wrist joint was diminished, the 
left hand grip was only slightly less than on the right.  The 
diagnoses included severe post-traumatic left wrist arthritis 
with associated pain, decreased range of motion and strength, 
and increased pain with repetitive activity associated with 
fatigue, lack of endurance, and weakness.    
     
On that record, the Board concludes that the veteran's 
employability is not precluded by his service-connected left 
wrist and bilateral CTS symptoms, education, and previous 
work experience, and that the criteria for invoking the 
procedures of 38 C.F.R. 4.16 (b) for assignment of a T/R on 
an extraschedular basis are not met.  See Bagwell v. Brown, 9 
Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 
96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
While the veteran's service-connected upper extremity 
disabilities are productive of some loss of function, the 
medical evidence clearly shows that it is his non-service-
connected bilateral shoulder disability that is primarily 
responsible for his inability to work, and there are no 
medical opinions in the record indicating that his service-
connected disabilities alone preclude gainful employment.  

For all the foregoing reasons, the Board finds that the claim 
for a T/R must be denied.  In reaching this conclusion, the 
Board has considered the benefit-of-the-doubt doctrine; 
however, as the preponderance of the evidence is against the 
claim, the doctrine is not for application.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53- 56.




ORDER

Service connection for a bilateral shoulder disability, to 
include as secondary to service-connected wrist disability, 
is denied.

A total disability rating based on individual unemployability 
due to service-connected disabilities is denied.



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


